Citation Nr: 0736371	
Decision Date: 11/19/07    Archive Date: 12/06/07

DOCKET NO.  04-40 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disability 
on a direct basis and as secondary to the service-connected 
acrocyanosis with frostbite of the left and right feet.    

2.  Entitlement to service connection for a left knee 
disability on a direct basis and as secondary to the service-
connected acrocyanosis with frostbite of the left and right 
feet.     

3.  Entitlement to service connection for a left hip 
disability on a direct basis and as secondary to the service-
connected acrocyanosis with frostbite of the left and right 
feet.      


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran had active service from October 1948 to December 
1948 and from April 1953 to May 1954.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied entitlement to service 
connection for a back disability, a left knee disability, a 
left hip disability, and a bilateral foot disability due to 
frostbite.  The veteran timely appealed all issues.  

In a February 2006 rating decision, service connection was 
granted for acrocyanosis with frostbite of the left and right 
feet and 10 percent ratings were assigned to each foot from 
June 6, 2003.  In May 2006, the veteran requested a higher 
initial rating for acrocyanosis with frostbite of the left 
and right feet and expressed disagreement with the ratings 
assigned.  A statement of the case was issued in August 2006.  
However, the Board finds that the veteran did not file a 
substantive appeal for these issues.  He filed a VA Form 9 in 
September 2006 but he indicated in the Form 9 that he was 
only appealing the issues listed below, and he only listed 
the issues of entitlement to service connection for the knee 
and low back disability.  The veteran did not identify the 
higher rating issues.  See 38 C.F.R. § 20.202.  The Board 
finds that an appeal of the claim for higher ratings for 
acrocyanosis with frostbite of the left and right feet was 
not perfected.  See 38 C.F.R. § 20.200.  Thus, this issue is 
not before the Board for appellate consideration.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in August 2007.  A 
transcript of the hearing is associated with the veteran's 
claims folder.  Subsequent to the hearing, additional 
evidence was associated with the claims folder.  The evidence 
consists of VA treatment records.  The veteran waived 
consideration by the agency of original jurisdiction pursuant 
to 38 C.F.R. § 20.1304.  See the waiver dated in August 2007.  
Therefore, the Board finds that the solicitation of a waiver 
and/or remand for the RO's initial consideration of this 
evidence is not required.  38 C.F.R. § 20.1304(c).  


FINDINGS OF FACT

1.  A back disability to include degenerative disc disease of 
the lumbar spine was detected after service and the probative 
evidence of record establishes that the back disability to 
include degenerative joint disease of the lumbar spine is not 
related to service or a service-connected disability and is 
not aggravated by a service-connected disability.      

2.  A left knee disability to include degenerative arthritis 
was detected after service and the probative evidence of 
record establishes that the left knee disability is not 
related to service or a service-connected disability and is 
not aggravated by a service-connected disability.        

3.  A left hip disability to include degenerative arthritis 
was detected after service and the probative evidence of 
record establishes that the left hip disability is not 
related to service or a service-connected disability and is 
not aggravated by a service-connected disability.        




CONCLUSIONS OF LAW

1.  A back disability to include degenerative disc disease of 
the lumbar spine was not incurred in or aggravated by active 
service and may not be so presumed, and it is not proximately 
due to or the result of a service-connected disability.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2007).

2.  A left knee disability to include degenerative arthritis 
was not incurred in, or aggravated by active military service 
and may not be so presumed, and it is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 

3.  A left hip disability to include degenerative arthritis 
was not incurred in, or aggravated by active military service 
and may not be so presumed, and it is not proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2007). 


	REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a).    

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The Board concludes that the veteran has been afforded 
appropriate notice under the VCAA.  The RO provided a VCAA 
notice letter to the veteran in June 2003, before the initial 
original adjudication of the claims.  The letter notified the 
veteran of what information and evidence must be submitted to 
substantiate claims for service connection, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claims to the RO.  The content of the 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The United States Court of Appeals for Veterans Claims 
(Court) in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Element (1) is not at issue.  Regarding elements (2) and (3) 
(current existence of a disability and relationship of such 
disability to the veteran's service), the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate the claims for service connection 
in the June 2003 letter.  Regarding elements (4) and (5) 
(degree of disability and effective date), the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal in a May 2006 letter.  Notwithstanding 
this belated notice, the Board determines that the veteran 
was not prejudiced by any defect in timing.  The Board points 
out that the veteran has not alleged any prejudice, and the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims and 
the claims were readjudicated in August 2006.  For these 
reasons, it is not prejudicial to the veteran for the Board 
to proceed to finally decide this appeal.  

The Board finds that all relevant evidence has been obtained 
with regard to the veteran's claims for service connection, 
and the duty to assist requirements have been satisfied.  All 
available service medical records were obtained.  The veteran 
identified treatment by Dr. R.F.  The veteran submitted a 
medical statement from Dr. R.F. in support of his claims.  At 
the hearing before the Board in August 2007, the veteran 
testified that he had been treated by Dr. R.F. for several 
years.  However, the veteran also reported that Dr. R.F. had 
recently closed his office and he would try to look him up.  
The veteran stated that he would try to obtain his treatment 
records from Dr. R.F.  However, more than 60 days after the 
Board hearing, the veteran has not submitted any additional 
evidence or treatment records from Dr. R.F. and there is no 
indication from the veteran that any evidence is forthcoming.  
The Board notes that the duty to assist is not always a one-
way street.  If the veteran wants help, he cannot passively 
wait for it in those circumstances where he may or should 
have information that is essential in obtaining the putative 
evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
VA's assistance obligations are met.  VA treatment records 
dated from December 2002 to July 2007 have been obtained.  
There is no identified relevant evidence that has not been 
accounted for.  

The veteran was afforded a VA examination in March 2005 to 
obtain a medical opinion as to whether the back, left knee, 
and left hip disabilities were caused by the service-
connected acrocyanosis with frostbite of the left and right 
feet.

The Board observes that a VA medical opinion has not been 
obtained as to whether the claimed disabilities are medically 
related to service.  However, for reasons explained 
immediately below, such examinations and medical opinions are 
not necessary.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
initial service connection claims, VA must provide a VA 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service; (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service; and 
(4) insufficient competent medical evidence on file for VA to 
make a decision on the claim.

There is medical evidence that the veteran currently has a 
back, left knee, and left hip disability.  However, the 
record is missing critical evidence that an event, injury, or 
disease occurred in service, McLendon element (2), and 
evidence of an indication that the disability or persistent 
or recurrent symptoms of a disability may be associated with 
the veteran's service.  McLendon element (3).  The outcomes 
of these claims thus hinge on matters other than those which 
are amenable to VA examination and medical opinion.  
Specifically, the outcome of the claims of service connection 
hinge on what occurred, or more precisely what did not occur, 
during service.  In the absence of evidence of in-service 
disease or injury, referral of this case for an opinion as to 
etiology would result in speculation.  The VA examiner would 
be unable to provide evidence of in-service symptoms, injury, 
or disease.  Thus, obtaining a medical nexus opinion under 
the circumstances presented in this case would be futile.  In 
the absence of evidence of the in-service incurrence, there 
is no need for a medical nexus opinion.

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating the claims.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claims.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Pertinent Law and Regulations

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, if a veteran served continuously for ninety (90) 
or more days during a period of war or after December 31, 
1946, and if arthritis became manifest to a degree of 10 
percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected as well.  When service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a).  

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury."  
The former paragraph (b) of 38 C.F.R. § 3.310 was 
redesignated as paragraph (c), and a new paragraph (b) was 
added.  

The new provisions of 38 C.F.R. § 3.310 (b) indicate that 
"Any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  However, VA will not concede that a 
nonservice-connected disease or injury was aggravated by a 
service-connected disease or injury unless the baseline level 
of severity of the nonservice-connected disease or injury is 
established by medical evidence created before the onset of 
aggravation or by the earliest medical evidence created at 
any time between the onset of aggravation and the receipt of 
medical evidence establishing the current level of severity 
of the nonservice-connected disease or injury.  The rating 
activity will determine the baseline and current levels of 
severity under the Schedule for Rating Disabilities (38 CFR 
part 4) and determine the extent of aggravation by deducting 
the baseline level of severity, as well as any increase in 
severity due to the natural progress of the disease, from the 
current level."  

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the evidence.  38 U.S.C.A. 
§ 7104(a).  The Secretary shall consider all information and 
lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 54 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See also Alemany v. Brown, 9 Vet. App. 
518, 519 (1996). 

Discussion

Initially, the Board points out that as noted above, 
effective October 10, 2006, a new paragraph (b) was added to 
38 C.F.R. § 3.310.  The new provisions of paragraph (b) 
address aggravation of a nonservice-connected disability by a 
service-connected disability.  The RO has not had the 
opportunity to review the veteran's claim under the new 
regulatory changes.  However, the Board finds that 
adjudication of the current appeal may go forward without the 
veteran first being provided notice of the recent amendments 
to 38 C.F.R. § 3.310 because such is not prejudicial error as 
these amendments essentially codified the Court's holding in 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Since VA 
has been complying with Allen since 1995, the regulatory 
amendment effects no new liberalization or restriction in 
this appeal.  

The veteran contends that his back disability, left knee 
disability, and left hip disability are due to the service-
connected acrocyanosis with frostbite of the left and right 
feet.  Service connection for acrocyanosis with frostbite of 
the left and right feet was established in February 2006 and 
a 10 percent rating was assigned to each foot from June 6, 
2003.  The veteran asserts that he has a back, left knee, and 
left hip disability due to the service-connected acrocyanosis 
and frostbite of the feet.  He asserts that because of the 
service-connected disability, which is worse on the right, he 
has to put excessive strain on the left side of his body.  
See the November 2004 VA Form 9.      

The competent medical evidence of record establishes that the 
veteran currently has degenerative disc disease of the 
lumbosacral spine and degenerative arthritis of the left knee 
and left hip.  See the March 2005 VA examination report.  A 
June 2004 VA treatment record shows a diagnosis of myofascial 
back pain.  

After review of the evidence of record, the Board concludes 
that the more probative evidence of record establishes that 
there is no link between the degenerative disc disease of the 
lumbosacral spine and degenerative arthritis of the left knee 
and left hip and the service-connected acrocyanosis with 
frostbite of the left and right feet.  The March 2005 VA 
examination report indicates that the examiner opined that 
there was no association between the veteran's complaints of 
frostbite and acrocyanosis of the feet and the veteran's 
present degenerative joint disease of the back, left knee, 
and left hip.  The examiner stated that it was impossible to 
assign any relationship between the veteran's complaints of 
pain in his feet and his current complaints of pain in the 
low back, hip or knee.  

The March 2005 VA examination report indicates that the 
examiner reviewed the claims folder and the veteran's medical 
history, and examined the veteran.  The examiner considered 
the veteran's lay testimony as to the back, left knee, and 
hip symptoms and the veteran's report of symptoms are noted 
in the examination report.  The VA examiner indicated that 
numerous inconsistencies were noted throughout the 
examination and can be summarized as [the veteran] 
demonstrating an astasoid gait pattern which is unsteady with 
cog-wheeling type joint motions and breakaway weakness in his 
lower extremities to motor testing.  The examiner indicated 
that the veteran's gait defied actual description upon 
physical examination.  There were no significant features of 
antalgia but the veteran had a rocking, lurching, type motion 
which was best-described as astasoid.  The examiner stated 
that it did not fit a physiologic pattern.  Examination of 
the back revealed diffuse pain to light touch and pain with 
percussion in the thoracic spine causing pain in the lumbar 
area.  The veteran had poor paraspinal musculature.  No spasm 
was palpable but the veteran grabbed his back frequently 
during the examination.  Range of motion of the lumbar spine 
defied logic and was contrasted with a disguised examination 
of the veteran when he was sitting.  The examiner also noted 
that the veteran was observed, after he completed the 
examination, standing on one leg and putting his other leg 
into his pants without assistance and without the lurching 
and unsteady gait pattern noted when under direct vision.  
Range of motion testing of the left hip and knee revealed 
cog-wheeling and muscle co-contraction type motion which 
indicated volitional control.   

The examiner opined that the veteran's examination and 
history show significant inconsistencies.  The examiner 
indicated that even rendering the benefit of the doubt to the 
veteran, it was impossible to assign any relationship between 
the complaints of pain in his feet, and his current 
complaints of pain in the low back, hip, and knee.  The 
examiner concluded that there was no association 

The Board finds that the March 2005 VA medical opinion to 
have great evidentiary weight.  The VA examiner, an 
orthopedic surgeon, is competent to render a medical opinion 
as to the cause and etiology of an orthopedic disability.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).  The VA 
examiner reviewed the veteran's medical records and pointed 
to the medical evidence which supported his conclusions.  In 
assessing such evidence, whether a physician provides a basis 
for his or her medical opinion goes to the weight or 
credibility of the evidence in the adjudication of the 
merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 
(1998).  Other factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  In the 
present case, the VA examiner discussed the specific evidence 
of record which supports his conclusion and he provided a 
rationale for the conclusion.  The VA examiner concluded that 
there was no association or relationship between the back, 
left knee, and left hip disabilities and the service-
connected acrocyanosis of the feet, and the veteran's altered 
gait was not due to the service-connected disability.  

In short, the Board finds that the probative medical evidence 
of record establishes that the veteran's degenerative disc 
disease of the lumbar spine and the degenerative arthritis of 
the left knee and hip are not proximately due to or 
aggravated by the service-connected acrocyanosis with 
frostbite of the left and right feet.  The probative evidence 
of record establishes that there is no relationship or 
association between the veteran's degenerative disc disease 
of the lumbar spine and the degenerative arthritis of the 
left knee and hip and the service-connected acrocyanosis with 
frostbite of the left and right feet.  The probative evidence 
also establishes that the veteran's gait is not due to the 
service-connected acrocyanosis with frostbite of the left and 
right feet, but is astasoid and is nonphysiologic.  

Regarding whether the veteran's back, left knee, and left hip 
disabilities are aggravated by the service-connected 
acrocyanosis with frostbite of the left and right feet, the 
Board finds that the March 2005 VA medical opinion 
establishes that the veteran's back, left hip, and left knee 
are not aggravated by the service-connected acrocyanosis with 
frostbite of the left and right feet because the VA examiner 
opined that there is no association between the disabilities.  
Further, as discussed above, the VA examiner concluded that 
the veteran did not have an abnormal gait due to the service-
connected acrocyanosis with frostbite of the left and right 
feet but that the abnormal gait was astasoid and 
nonphysiologic.  

The veteran has submitted a medical opinion in support of his 
claim.  In a June 2003 statement, Dr. R.F., a family practice 
physician, stated that the veteran sustained a frostbite 
injury in 1948 while serving in the Army.  Dr. R.F. indicated 
that the veteran had bilateral leg pain and foot pain since 
1948 and this pain caused the veteran to limp and put 
pressure on his knees and back.  Dr. R.F. opined that the 
veteran's low back pain had gotten worse in the last fifteen 
years.  Dr. R.F. opined that the frostbite injury has 
contributed to the back pain.  

The Board finds the medical statement by Dr. R.F. to have 
limited probative value.  The Board does not question Dr. 
R.F.'s skill or expertise as a physician.  However, it is not 
clear whether or not Dr. R.F. reviewed the veteran's claims 
folder including the service medical records.  Also, Dr. R.F. 
does not discuss the evidence upon which his conclusions are 
based.  For instance, Dr. R.F. stated that the veteran had 
leg and foot pain since service but he does not cite to the 
evidence which is the basis for this conclusion.  In 
evaluating the probative value of medical statements, the 
Board looks at factors such as the health care provider's 
knowledge and skill in analyzing the medical data.  Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Hernandez- 
Toyens v. West, 11 Vet. App. 379, 382 (1998); see also 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Dr. R.F. opined that the service-connected frostbite caused a 
limp which "put pressure" on the veteran's back and knee 
disabilities and contributed to the back pain.  However, as 
discussed above, the more probative evidence of record 
establishes that the veteran's limp is not physiologic and is 
astasoid.  This opinion was rendered by an orthopedic surgeon 
who has more expertise is providing the etiology of altered 
gait due to foot pain.  Every medical opinion must be within 
the scope of expertise of the medical professional who 
proffered it.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
Accordingly, the Board finds that the June 2003 opinion by 
Dr. R.F. to have limited probative value and is outweighed by 
the March 2005 VA medical opinion.  

The veteran's own implied assertions that his current back, 
left knee, and left hip disabilities are proximately due to 
or aggravated by the service-connected acrocyanosis with 
frostbite of the left and right feet are afforded no 
probative weight in the absence of evidence that the veteran 
has the expertise to render opinions about medical matters.  
Although the veteran is competent to testify as to his 
symptoms, where the determinative issue involves a question 
of medical diagnosis or causation, only individuals 
possessing specialized medical training and knowledge are 
competent to render such an opinion.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  

The Board has also considered whether service connection is 
warranted for back, left knee, and left hip disabilities on a 
direct basis.  In an August 2003 statement, the veteran 
stated that he incurred a back disability in service due to 
crawling into airplanes to make repairs.  There is no 
evidence of a diagnosis of a back, left knee, and left hip 
disabilities in service.  For the veteran's first period of 
service, enlistment examination dated in October 1948 
indicates that no musculoskeletal defects were detected upon 
examination.  The December 1948 separation examination report 
indicates that examination of the spine and extremities 
revealed no significant abnormalities.  

Regarding the veteran's second period of service, a January 
1953 enlistment examination report indicates that examination 
of the spine and lower extremities was normal.  An April 1953 
enlistment examination report indicates that physical 
examination revealed asymptomatic pes planus and asymptomatic 
scoliosis on the left.  Examination of the lower extremities 
was normal.  The service records show that the veteran was 
treated for acrocyanosis, mild, stable.  The evaluation board 
found that this disorder existed prior to service.  A 
February 1954 examination report indicates that upon physical 
examination, no abnormalities of the bones or joints were 
found on gross examination.  Examination of the vascular 
system revealed blanching on examination, more marked on the 
left than the right, in the feet.  The report noted that 
musculoskeletal examination was negative except for the 
present illness and the occasional cramps in the calf on 
remaining in one position.  An April 1954 examination report 
indicates that examination of the spine and lower extremities 
was normal.  There is no evidence of a diagnosis of a chronic 
back, left hip, or left knee disability in service or 
evidence of any treatment for complaints or symptoms of such 
disabilities in service.    

There is no competent evidence of a diagnosis of degenerative 
disc disease of the lumbar spine or degenerative arthritis of 
the left hip or knee within one year of service separation.  
The veteran separated from his first period of service in 
December 1948 and separated from his second period of service 
in May 1954.  The earliest evidence of a diagnosis of these 
disorders was upon VA examination in March 2005.  Thus, 
service connection on a presumptive basis is not warranted.  

The evidence of record shows that degenerative disc disease 
of the lumbar spine and degenerative arthritis of the left 
hip and knee were diagnosed in 2005, over 50 years after 
service separation.  As noted above, degenerative disc 
disease of the lumbar spine and degenerative arthritis of the 
left knee and hip was diagnosed in March 2005.  

There is no competent evidence which relates the degenerative 
disc disease of the lumbar spine or other back disability and 
the degenerative arthritis of the left knee and hip to any 
injury, incident, or disease in service.  Service connection 
requires competent evidence showing a causal relationship 
between the present disability and the disease or injury 
incurred or aggravated during service.  Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. 
Principi, 16 Vet. App. 110, 111 (2002).  There is simply no 
competent evidence in the record showing, or even suggesting, 
that the back, left knee, and left hip disabilities are 
caused or aggravated by injury or disease in service.

The Board finds that the medical statement by Dr. R.F. is not 
competent evidence of a link to service.  As noted above, in 
a June 2003 statement, Dr. R.F. stated that the veteran had 
leg pain since 1948.  In this case, the Board finds that the 
statement by Dr. R.F. to have limited probative value because 
there is no indication that Dr. R.F. reviewed the veteran's 
claims folder before rendering the medical opinion.  See 
Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for 
assessing the probative value of a medical opinion include 
the physician's access to the claims file and the 
thoroughness and detail of the opinion).  Also, the Board 
finds the medical opinion to be vague.  Dr. R.F. indicates 
that the veteran had leg pain since 1948.  However, he does 
not report the cause of the pain or the location of the pain.  
The Court has held that medical opinions that are 
speculative, general, or inconclusive in nature cannot 
support a claim.  See Obert v. Brown, 5 Vet. App. 30, 33 
(1993).

Under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when: (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after discharge, 
and medical evidence relates the symptomatology to the 
veteran's present condition.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  The Board has considered 
the statement by Dr. R.F. that the veteran had leg pain since 
1948.  Even if the Board concedes that the veteran had 
continuity of leg symptoms since service, the veteran's claim 
still fails based upon the lack of medical nexus associating 
the continuity of symptoms to the current left knee and left 
hip disabilities.  The provisions concerning continuity of 
symptomatology do not relieve the requirement that there be 
some evidence of a nexus to service.  For service connection 
to be established by continuity of symptomatology there must 
be medical evidence that relates a current condition to that 
symptomatology.  See Buchanan v. Nicholson, 451 F. 3d 
1331(2006); Savage v. Gober, 10 Vet. App. 488, 495- 98 
(1997).  In other words, no medical professional, including 
Dr. R.F., has ever linked the veteran's current left knee and 
left hip disabilities to any injury or disease in service or 
to any in-service symptoms or the continuity of symptoms 
after service.  For these reasons, the Board finds that the 
statement by Dr. R.F. is not competent evidence of a nexus 
between the degenerative arthritis of the left knee and hip 
and service.  The Board notes that Dr. R.F. did not provide 
an opinion as to whether the back disability is related to 
service, but only provided an opinion as to the relationship 
between the back disability and a service-connected 
disability, which is discussed in detail above.   

The veteran's own implied assertions that the back, left 
knee, and left hip disabilities are related to injury or 
disease in service are afforded no probative weight in the 
absence of evidence that the veteran has the expertise to 
render opinions about medical matters.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).  The evidence does 
not establish that the veteran has the expertise to render a 
medical opinion.  

In summary, the competent evidence of record establishes that 
the back disability, left knee disability and left hip 
disability manifested many years after service, and there is 
no competent evidence which establishes a diagnosis of 
degenerative disc disease of the lumbar spine or degenerative 
arthritis of the left knee or hip within one year after 
service separation.  The probative evidence of record 
establishes that the back disability, left knee disability, 
and left hip disability are not caused or aggravated by the 
service-connected acrocyanosis with frostbite of the left and 
right feet.  As such, the preponderance of the evidence is 
against the claims for service connection for a back 
disability, left knee disability, and left hip disability on 
a direct or secondary basis, and the claims are denied.  
Gilbert, 1 Vet. App. at 54.  


ORDER

Entitlement to service connection for a back disability on a 
direct basis and as secondary to the service-connected 
acrocyanosis with frostbite of the left and right feet is not 
warranted, and the appeal is denied.  

Entitlement to service connection for a left knee disability 
on a direct basis and as secondary to the service-connected 
acrocyanosis with frostbite of the left and right feet is not 
warranted, and the appeal is denied.  

Entitlement to service connection for a left hip disability 
on a direct basis and as secondary to the service-connected 
acrocyanosis with frostbite of the left and right feet is not 
warranted, and the appeal is denied.  



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


